Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Markus Bergauer on April 15, 2022.
The application has been amended as follows: 
Claim 91.	Replace “87” with “2”

Claim 92.	Replace “87” with “2”

Claim 93.	Replace “87” with “2”

Claim 96.	Replace “88” with “3”

Claim 97.	Replace “88” with “3”

Claim 98.	Replace “89” with “4”

Claim 99.	Replace “89” with “4”

Claim 100.	Replace “90” with “5”

Claim 101.	Replace “90” with “5”

Claim 102	Replace “87” with “2”

Claim 103.	Replace “87” with “2”

Claim 103 (second occurrence of claim 103).	Replace “91” with “6”

Claim 104.	Replace “91” with “6”

Claim 105.	Replace “92” with “7”

Claim 106.	Replace “92” with “7”

Claim 107.	Replace “93” with “8”

Claim 108.	Replace “93” with “8”

Claim 110.	Replace “87” with “2”

Claim 111.	Replace “109” with “25”

Claim 112.	Replace “110” with “26”

Claim 113.	Replace “111” with “27”

Claim 114.	Replace “112” with “28”


Note:  Claim numbers reference the original numbering of the claims per amendment dated March 10, 2022

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance:  the claimed processes are novel and nonobvious over the prior art.  The point of novelty is the requirement of an AKT inhibitor with the compound of

    PNG
    media_image1.png
    21
    497
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    21
    610
    media_image2.png
    Greyscale
.
The closest reference can be considered to be, for example, Rex et al. (Abstract 3090: In vivo characterization of AMG 510 — a potent and selective KRAS G12C covalent small molecule inhibitor in preclinical KRAS G12C cancer models).  The reference teaches a method of treating cancer using the compound in the claims.  However, neither the reference nor the state of the art teach or suggest the added component of an AKT inhibitor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626